DETAILED ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael R. Anderson (Reg. No. 74,659) on 05/13/2022.  

The application has been amended as follows:
Title: METHOD FOR ISSUING, USING, REFUNDING, SETTLING AND  REVOKING ELECTRONIC VOUCHER USING UPDATED STATUS OF BALANCE DATABASE BY RESPECTIVE BLOCKS IN BLOCKCHAIN, AND SERVER USING THE SAME

Claims 1-16 (Canceled)
Claims 22-38 (Canceled)
Claims 42-48 (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a server utilizing private and public blockchains to improve the reliability and security of electronic voucher transactions. More specifically, the present claims involve a server creating a specific using transaction for the specific electronic voucher, the specific using transaction including (i) a specific electronic voucher data having at least one of a specific nonce and specific value information of the specific electronic voucher, (ii) a public key of the specific user, and  (iii) a signature value of the specific user, wherein the signature value is acquired by signing a hash value or a processed value of the specific electronic voucher data with a private key of the specific user; registering the specific using transaction with a private blockchain database such that the specific using transaction is included in an n-th block of a blockchain in the private blockchain database; providing the specific user with first location information on where the specific using transaction is recorded in the private blockchain database, and updating and registering the specific value information including a specific balance of the specific electronic voucher data with a balance database; determining that one or more anchoring conditions are satisfied; then, calculating a first representative hash value by calculating a root node hash value of a specific hash value and one or more neighboring hash values of the specific hash value, wherein the specific hash value is a hash value of (i) the specific electronic voucher data, (ii) the public key of the specific user, and (iii) the signature value of the specific user, and wherein the one or more neighboring hash values includes a hash value of a delta_n, wherein the delta_n includes all respective balances of all value information of all electronic vouchers that are identifiable by all respective location information on where all corresponding transactions are recorded in the n-th block of the blockchain in the private blockchain database; registering the first representative hash value with a public blockchain database, and acquiring a second location information on where the first representative hash value is recorded in the public blockchain database; and in response to a verification request for the specific using transaction, calculating a second representative hash value by calculating a new root node hash value using other hash value of the specific using transaction and said one or more neighboring hash values, acquiring the first representative hash value from the public blockchain database using the second location information, and verifying the specific using transaction by comparing the first representative hash value and the second representative hash value.
The closest prior art of Chan US20180068130A1 (“Chan et al.”) discloses a server creating a specific using transaction for the specific electronic voucher, the specific using transaction including (¶0032) (i) a specific electronic voucher data having at least one of a specific nonce and specific value information of the specific electronic voucher, (ii) a public key of the specific user, and  (iii) a signature value of the specific user, wherein the signature value is acquired by signing a hash value or a processed value of the specific electronic voucher data with a private key of the specific user; (Fig. 2 ¶0029, ¶0031, ¶0040, ¶¶0069-0070); updating and registering the specific value information including a specific balance of the specific electronic voucher data with a balance database; (¶0072 and ¶0079) calculating a first representative hash value wherein the specific hash value is a hash value of (i) the specific electronic voucher data, (ii) the public key of the specific user, and (iii) the signature value of the specific user, and wherein the one or more neighboring hash values includes a hash value of a delta_n, wherein the delta_n includes all respective balances of all value information of all electronic vouchers that are identifiable by all respective location information on where all corresponding transactions are recorded in the n-th block of the blockchain in the private blockchain database; (Fig. 2 ¶0029, ¶0031 and ¶0040).  Holloway US20170331896A1 (“Holloway et al.”) discloses a server registering the specific using transaction with a private blockchain database such that the specific using transaction is included in an n-th block of a blockchain in the private blockchain database; (Fig. 1 item 104; ¶0113)registering the first representative hash value with a public blockchain database, acquiring a second location information on where the first representative hash value is recorded in the public blockchain database; (Fig. 1 item 105; ¶0114).  Kershaw US20150371228A1 (“KERSHAW et al.”) discloses determining that one or more anchoring conditions are satisfied; (¶0024).  SEO US20150006899A1 (“SEO et al.”) discloses calculating a root node hash value of a specific hash value and one or more neighboring hash values of the specific hash value, (Fig. 9; ¶¶0153-0154); in response to a verification request for the specific using transaction (¶0056), calculating a second representative hash value by calculating a new root node hash value using other hash value of the specific using transaction and said one or more neighboring hash values, (¶0057) verifying the specific using transaction by comparing the first representative hash value and the second representative hash value. (Fig. 4; ¶0086).
However, the prior arts do not disclose providing the specific user with first location information on where the specific using transaction is recorded in the private blockchain database, and acquiring the first representative hash value from the public blockchain database using the second location information.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGYING ZHOU whose telephone number is (571)272-5308.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        



/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685